Citation Nr: 0948353	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  03-34 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, 
previously claimed as a heart condition.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

3.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected neurological disorder, 
residuals of solvent exposure, and arachnoid cyst, also 
characterized as solvent encephalopathy (encephalopathy).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newington and 
Hartford, Connecticut.  The August 2003 rating decision 
denied service connection for a heart condition.  The 
September 2004 rating decision, awarded service connection 
for encephalopathy and evaluated it as 10 percent disabling.  
That rating decision also denied the Veteran's claims for 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, and for specially adapted 
housing or a special home adaptation grant.  

In January 2008, the Veteran appeared and testified at a 
Central Office hearing.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that additional evidentiary development must be 
performed prior to final appellate review.  


Hypertension 

With respect to the Veteran's claim of entitlement to service 
connection for hypertension, the Board finds that a remand is 
necessary for a VA examination to be scheduled and an opinion 
obtained as to whether any currently diagnosed hypertension 
and/or hypertensive vascular disease is attributable to his 
period of active duty.  There is evidence that the Veteran 
was treated for high blood pressure in service, but it 
appears as thought there was no conclusive diagnosis of 
hypertension until late 2002-just a little over one year 
following service separation.  He complained of chest pain 
during service in October 1985.  In March 1987, he was 
referred for a blood pressure check to rule out hypertension.  
His retirement medical examination made no findings of 
hypertension and revealed blood pressure at 126/82.  

Upon review of the clinical evidence of record, the Veteran 
was noted to have post-service high blood pressure readings 
as early as March 2002.  A November 2002 echocardiogram 
revealed normal findings.  In 2004, the Veteran was noted to 
have a borderline enlarged heart.  There has been no specific 
diagnosis related to any specific heart condition.  Since 
2002, the Veteran has received treatment for hypertension.  

With regard to the Veteran's hypertension, he has not yet 
been afforded a VA examination regarding his claimed heart 
condition, now characterized as hypertension.  There is 
evidence of high blood pressure readings in service as well 
as soon after discharge from service.  The Veteran is 
currently undergoing treatment for hypertension.  Under the 
circumstances, the Board is of the opinion that an 
appropriate VA examination should be undertaken prior to a 
final adjudication of the Veteran's current claim of service 
connection for hypertension.  See McLendon v. Nicholson, 20 
Vet. App.79, 84- 86 (2006).


Increased rating and specially adapted housing, special home 
adaptation grant, automobile adaptive equipment

As regards the increased rating claim and entitlement to 
specially adapted housing or a special home adaptation grant, 
and entitlement to an automobile or other conveyance and 
adaptive equipment, the Board remanded those issues for 
additional development in a March 2008 remand.  The remand 
directed, inter alia, that the Veteran be scheduled for a 
comprehensive VA neuropsychiatric examination, which was 
completed in August 2009.  The remand order specifically 
requested that the VA examiner comment as to whether it is at 
least as likely as not that the Veteran's concentration, 
memory impairment, and loss of balance are related to his 
service-connected neurological condition.  

Regrettably, following a review of the record, it would 
appear that the aforementioned development has not yet been 
accomplished as requested.  More specifically, the August 
2009 examiner indicated that the Veteran continued to report 
memory and concentration impairment, as well as gait and 
balance disturbance.  The examiner did not, however, indicate 
whether those reported symptoms were at least as likely as 
not related to his neurological condition.  Significantly, a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The claims regarding specially adapted housing or a special 
home adaptation grant, and entitlement to an automobile or 
other conveyance and adaptive equipment are also remanded, as 
the findings of the VA examination may impact the outcome of 
those issues.  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:





1.  Schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his hypertension.  The Veteran's claims 
folder should be made available to the 
examiner.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
hypertension had its onset in service.  
The examiner should specifically address 
the high blood pressure readings during 
service and those noted soon after 
discharge from service.  The examiner 
should provide a rationale for all 
opinions given.  All information and 
opinions, once obtained, should be made a 
part of the Veteran's claims folder.

2.  The Veteran's claims file should be 
provided to the VA examiner who performed 
the Veteran's August 2009 VA examination.  
The examiner should review the August 2009 
VA examination, and any other pertinent 
records, and issue an opinion with 
supporting rationale as to whether the 
Veteran's difficulty concentrating, memory 
impairment, and/or loss of balance are at 
least as likely as not related to the 
Veteran's service-connected neurological 
condition.

In the event that the August 2009 VA 
examiner is not available, the Veteran 
should be afforded another comprehensive 
neuropsychiatric examination.  The claims 
folder is to be made available to the 
examiner prior to the examination, and the 
examiner is asked to review the claims 
folder.  


The examiner should be advised that VA has 
granted service-connection for a 
neurological condition as a residual of 
solvent exposure, and an arachnoid cyst.  
The examiner should be requested to 
provide a current diagnosis.  The examiner 
should also be requested to discuss all 
symptoms and manifestations of the 
diagnosed disability, to include a 
statement as to whether it is at least as 
likely as not (i.e., whether there is a 50 
percent or greater likelihood) that any 
current a) difficulty in concentration, b) 
memory impairment, and c) loss of balance 
are related to his service-connected 
neurological condition. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

3.  Finally, readjudicate the Veteran's 
claims, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions remain 
adverse to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


